  1   Mark Brnovich
      Attorney General
  2   Firm State Bar No. 14000
  3
      Christopher J. Dylla
  4   Assistant Attorney General
      State Bar No. 027114
  5   Office of the Attorney General
  6
      2005 North Central Avenue
      Phoenix, Arizona 85004-1592
  7   Telephone: (602) 542-8389
      Facsimile: (602) 542-4273
  8   Email: christopher.dylla@azag.gov
  9
      Attorneys for the State of Arizona
       ex rel. Arizona Department of Revenue
 10
                            IN THE UNITED STATES BANKRUPTCY COURT
 11
                               IN AND FOR THE DISTRICT OF ARIZONA
 12

 13   In re:                                            Chapter 11

 14   MARK ROBERT VARGOVICH                             Case No. 2:19-bk-10704-PS
      SSN: XXX-XX-5893
 15
                                                        OBJECTION TO CONFIRMATION OF
                                        Debtor.         ORIGINAL CHAPTER 13 PLAN
 16

 17                                                     Docket No. 15
 18

 19            The State of Arizona ex rel. Arizona Department of Revenue (“Department”) objects to

 20   the Original Chapter 13 Plan (“Plan”), filed by Mark Robert Vargovich (“Debtor”) on
 21
      September 11, 2019, as follows:
 22
          1. The Department is the agency empowered and entitled to enforce Arizona tax laws and
 23
      regulations, including but not limited to individual income taxes, transaction privilege taxes
 24

 25   (“TPT’) and withholding taxes (“WTH”). A.R.S. §§ 43-208; 42-1004 et seq.; 43-101 et seq.

 26       2. Debtor is an individual residing in the State of Arizona and upon information and belief




Case 2:19-bk-10704-PS        Doc 26 Filed 10/31/19 Entered 10/31/19 10:31:54             Desc
                              Main Document     Page 1 of 5
  1   is required to file and pay certain tax liabilities to the Department, including individual income
  2
      taxes. See A.R.S. §§ 43-301, 43-501.
  3
         3. Additionally, the Debtor owns a corporation known as Inland Oasis Group Inc. and is
  4
      doing business as Draft House on the Reef or simply the Reef. Additionally, the Debtor is or
  5

  6   was a member and/or an officer of East Mesa Lodge No. 2082, Loyal Order of Moose Lodge

  7   #2082 (collectively “Debtor’s Businesses”). Upon information and belief, Debtor’s Businesses
  8
      are or were required to file and pay certain tax liabilities to the Department, including TPT
  9
      and/or WTH taxes. Failure of the Debtor to remit to the Department monies collected for TPT
 10
      and WTH taxes may create responsible party penalties being assessed against the Debtor
 11

 12   personally pursuant to A.R.S. §§ 42-5028, 43-435.

 13      4. The Department filed a proof of claim establishing a priority claim in the amount of
 14
      $20,118.62, and a general unsecured claim in the amount of $29,010.73. A true and accurate
 15
      copy of the Department’s First Amended Proof of Claim (“Claim”) dated October 31, 2019 is
 16
      No. 8-2 on the Court’s Claims Register. In addition, the Department’s Claim indicates that the
 17

 18   Debtor has failed to file the tax returns indicated below (“Outstanding Returns”):

 19     Income         2013, 2014, 2015, and 2017
 20
         5. As indicated in the Department’s Claim, the Debtor has failed to file all tax returns as
 21
      required by 11 U.S.C. § 1308. Failure of the Debtor to file the Outstanding Returns constitutes
 22
      cause to convert or dismiss the case. See 11 U.S.C. § 1307(e), Local Rule of Bankruptcy
 23

 24   Procedure 2084-5. Moreover, the Plan cannot be confirmed until such time that the Debtor

 25   files the Outstanding Returns. 11 U.S.C. § 1325(a)(9). Signed, dated, and non-redacted copies
 26
      of the returns may be sent to sandra.carlson@azag.gov, which the Department will accept as


                                                       2


Case 2:19-bk-10704-PS       Doc 26 Filed 10/31/19 Entered 10/31/19 10:31:54                 Desc
                             Main Document     Page 2 of 5
  1   filed on the date that they are received by the Attorney General’s Office.
  2
         6. The Department’s Claim is entitled to priority treatment pursuant to 11 U.S.C.
  3
      § 507(a)(8)(A). The Plan is required to provide payment in full of all priority claims, unless
  4
      the claimant agrees otherwise. 11 U.S.C. § 1322(a)(2). Here, the Department has not agreed
  5

  6   to different treatment than what Section 1322 requires and the Plan does not provide for the

  7   full payment of the Department’s priority claim. Therefore, the Plan cannot be confirmed. 11
  8
      U.S.C. § 1325(a)(1).
  9
         7. Upon the filing of the petition for relief, the Debtor became a debtor in possession and
 10
      is acting as a trustee with limited powers. 11 U.S.C. §§1303, 1306(b). See also In re DiSalvo,
 11

 12   219 F.3d 1035, 1039 (9th Cir. 2000); In re Cohen, 305 B.R. 886, 897 (B.A.P. 9th Cir. 2004).

 13   As such, the Debtor is required to “manage and operate property in his possession” “according
 14
      to the laws to the state in which property is located.” 28 U.S.C. §§959(b) and 960. The
 15
      Debtor is the sole member of Debtor’s Businesses, which under Arizona law has a duty and a
 16
      requirement to prepare and timely file TPT and WTH returns showing the amount that the
 17

 18   Debtor’s Businesses are liable for and to timely remit all amounts owed to the Department.

 19   A.R.S. §§42-5014(G), 43-401. Therefore, pursuant to 28 U.S.C. §§959(b) and 960, the Debtor
 20
      also has this duty and requirement while in bankruptcy.           To the extent that Debtor’s
 21
      Businesses, by way of Debtor, does not timely file all postpetition TPT and WTH returns and
 22
      timely pay all postpetition liabilities owing to the Department, the Department conditionally
 23

 24   objects to confirmation. 11 U.S.C. § 1325(a)(1).

 25      8. The Debtor’s schedules indicate that the Debtor has an insufficient amount of
 26
      disposable income with which to fund the Plan as well as pay the Department’s Claim,


                                                       3


Case 2:19-bk-10704-PS        Doc 26 Filed 10/31/19 Entered 10/31/19 10:31:54            Desc
                              Main Document     Page 3 of 5
  1   therefore the Plan is not feasible. 11 U.S.C. § 1325(a)(6).
  2
         9. The Debtor discloses within Schedules I and J and/or the Statement of Financial Affairs
  3
      that Debtor owns and continues to operate at least one business. Upon information and belief,
  4
      the Department alleges that the Debtor is required to file monthly business operating
  5

  6   statements with the Court in accordance with 11 U.S.C. §§ 1304(c) and 704(a)(8) for the

  7   Debtor's business. See also Fed. R. Bankr. P. 2015(c)(1). The Debtor has not filed any
  8
      operating reports with the Court obfuscating whether the plan, as proposed, is feasible.
  9
      Accordingly, the Department objects to the feasibility of the Plan. 11 U.S.C. §§ 1325(a)(1),
 10
      1325(a)(6).
 11

 12      10. The Debtor’s Plan does not provide for full payment to unsecured creditors, therefore

 13   the Debtor must provide all projected disposable income to unsecured creditors. 11 U.S.C. §
 14
      1325(b). Upon information and belief, the Debtor has not committed all projected disposable
 15
      income to unsecured creditors by either underestimating Debtor’s projected income and/or
 16
      overestimating projected living expenses.            The Department objects to confirmation
 17

 18   accordingly. 11 U.S.C. §§ 1325(a)(1), 1325(a)(3).

 19      11. The Department reserves the right to amend, supplement, or withdraw its objection.
 20
                                                Conclusion
 21
             Any Chapter 13 plan proposed by the Debtor must provide for and eliminate the
 22
      objections specified herein in order to be reasonable and to comply with applicable provisions
 23

 24   of 11 U.S.C. § 1325. Since the Plan, as it is currently proposed, does not comply with 11

 25   U.S.C. § 1325, the Plan cannot be confirmed.
 26
             WHEREFORE, the Department prays as follows:


                                                       4


Case 2:19-bk-10704-PS       Doc 26 Filed 10/31/19 Entered 10/31/19 10:31:54             Desc
                             Main Document     Page 4 of 5
  1             1.    That Confirmation of the proposed Chapter 13 Plan be denied, or in the
  2
      alternative, that the Plan be amended or modified to remedy the Department’s objections
  3
      herein;
  4
                2.    That failure of the Debtor to amend or modify the Plan to conform with the
  5

  6   Bankruptcy Code in a reasonable time, that the Court dismiss or convert this case to a Chapter

  7   7; and
  8
                3.    For such other and further relief as this Court deems proper.
  9
                RESPECTFULLY SUBMITTED this 31st day of October, 2019.
 10
                                                            MARK BRNOVICH
 11                                                         Attorney General
 12

 13                                                         /s/ CJD No. 027114
                                                            Christopher J. Dylla
 14                                                         Assistant Attorney General
                                                            Attorney for the State of Arizona
 15                                                           ex rel. Arizona Department of Revenue
 16
      ORIGINAL of the foregoing filed electronically this 31st day of October, 2019 with:
 17
      United States Bankruptcy Court
 18   District of Arizona
 19
      COPY of the foregoing sent by email this 31st day of October, 2019 to:
 20
      Nathan A. Finch                                       Edward J. Maney
 21   Catalyst Legal Group, PLLC                            Chapter 13 Trustee
 22   1820 E. Ray Rd.                                       101 N. First Ave., Ste. 1175
      Chandler, AZ 85225                                    Phoenix, AZ 85003
 23   ecf@catalyst.lawyer                                   service@maney13trustee.com
      Attorney for Debtor                                   Chapter 13 Trustee
 24

 25
      /s/ Sandy Carlson
 26   #8311122/BCE17-04599



                                                       5


Case 2:19-bk-10704-PS        Doc 26 Filed 10/31/19 Entered 10/31/19 10:31:54               Desc
                              Main Document     Page 5 of 5
